ORDER

MAYER, Circuit Judge.
Marshall 0. Potter, Jr. moves to vacate the Court of Appeals for Veterans Claims’ decision in Potter v. Principi, 00-128(E) (Vet.App. Sep. 2, 2003), and to remand for further proceedings consistent with this court’s decision in Halpern v. Principi, 384 F.3d 1297 (Fed.Cir.2004). In the alternative, Potter moves to lift the stay and set a briefing schedule in this appeal. The Secretary of Veterans Affairs has not responded.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to vacate and remand is granted.
(2) The alternative motion to lift the stay is moot.
(3) Each side shall bear its own costs.